DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2012/0154442 to Takaoka et al. teaches a display control device where a whole of a display target image that is to be displayed and has an aspect ratio differing from an aspect ratio of the display screen, which is obtained by enlarging a partial image corresponding to a part of the display target image and which has a smaller size than the display screen, at a displayed position of the partial image in superimposed relation to the display target image, see Figures 4A-4C showing the display screen when the user target an area of the image.  Further, U.S. Pub. No. 2014/0118600 to Son et al. teaches a method of controlling a camera of a device capable of minimizing a vision difference between a front camera and a user by displaying a reduced size preview image within a partial region of a display proximate to a lens of the front camera.  However, the prior art of record does not teach all of the limitations of the currently claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697